Exhibit99.3 Unaudited Pro Forma Condensed Consolidated Financial Statements St. Bernard Software, Inc., (“St. Bernard” or “the Company”) acquired substantially all of the assets and assumed certain liabilities of Red Condor, Inc. (“Red Condor”), on August 2, 2010. The acquisition of Red Condor’s assets has been accounted for using the purchase method of accounting and, accordingly, the tangible and intangible assets acquired and liabilities assumed from Red Condor were recorded at their estimated fair values as of the date of the acquisition. Our preliminary allocation of the purchase price is pending completion of several elements, including the finalization of the Company’s appraisal for the purposes of measuring the fair value of acquired intangible assets. Accordingly, there may be material adjustments to the allocation of the purchase price. The unaudited pro forma condensed consolidated financial statements are based on estimates and assumptions which are preliminary and have been made solely for the purposes of developing such pro forma information. The estimated pro forma adjustments arising from the acquisition are derived from the preliminary estimated fair value of assets acquired and liabilities assumed, and the related allocation of the purchase price consideration. The final determination of the purchase price allocation will be based on the established fair value of the assets acquired, including the fair value of the identifiable intangible assets, and liabilities assumed as of August 2, 2010 (the acquisition date). The excess of the purchase price over the fair value of net assets acquired is allocated to goodwill. The final determination of the purchase price, fair values, and resulting goodwill may differ significantly from what is reflected in these unaudited pro forma condensed consolidated financial statements. The following unaudited pro forma condensed consolidated statements of operations combine the statement of operations data for St. Bernard and Red Condor for the year ended December31, 2009, and for the six months ended June30, 2010, as if the acquisition had been completed as of January1, 2009. The pro forma financial information is based upon the historical consolidated financial statements of St. Bernard and Red Condor and the assumptions, estimates and adjustments which are described in the notes to the unaudited pro forma condensed consolidated financial statements. The assumptions, estimates and adjustments are preliminary and have been made solely for purposes of developing such pro forma information. The unaudited pro forma condensed consolidated financial statements include adjustments that have been made to reflect the preliminary purchase price allocations. These preliminary allocations represent estimates made for purposes of these unaudited pro forma condensed consolidated financial statements and are subject to change upon a final determination of fair value. The unaudited pro forma condensed consolidated financial statements are presented for illustrative purposes only and are not necessarily indicative of the consolidated results of operations of St. Bernard that would have been reported had the acquisition occurred on the dates indicated, nor do they represent a forecast of the consolidated results of operations for any future period. Furthermore, no effect has been given in the unaudited pro forma condensed consolidated statements of operations for synergistic benefits or cost savings that may be realized through the combination of St. Bernard and Red Condor or costs that may be incurred in integrating the two companies. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the audited financial statements and related notes, together with management’s discussion and analysis of financial condition and results of operations, contained inSt. Bernard’s Annual Report on Form 10-K for the year ended December31, 2009, which is on file with the Securities and Exchange Commission (“SEC”), and the Company’s Quarterly Report on Form 10-Q for the period ended March31, 2010 and the Company’s Quarterly Report on Form 10-Q for the period ended June30, 2010, each of which is incorporated herein by reference, and the historical financial statements and related notes of St. Bernard included in this Form 8-K/A. A summary of the estimated purchase price allocation to the fair value of assets acquired and liabilities assumed is as follows: Stock consideration $ Preliminary allocation of purchase price as of August 2, 2010: Current and other assets $ Fixed assets Liabilities ) ) Fair value of identifiable intangible assets acquired: Technology Goodwill $ The amount allocated to the intangible assets represents the Company’s preliminary estimate of the identifiable intangible assets acquired from Red Condor, consisting of the Red Condor technology. 2 Unaudited Pro Forma Condensed Consolidated Balance Sheets St. Bernard Software, Inc. and Red Condor, Inc. June 30, 2010 St. Bernard Software, Inc. Red Condor, Inc. Pro Forma Adjustment Combined Assets Current Assets Cash and cash equivalents $ $ $
